DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 and 6 are objected to because of the following informalities:
Claim 1, line 4, “a door closing device” should be “the door closing device”.
Claim 1, line 6, “a door” should be “the door”.
Claims 2 and 3, lines 1, “the arm” should be “the one of two arms” or some alternative.
Claim 6, lines 1-2, “a loop handle the second end” should be “a loop handle at the second end”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5, the use of the phrase “may be” renders the claim indefinite. It is unclear whether the limitations following the phrase are necessary or not. Examiner will interpret the claim as best understood.
Claim 7, line 1, the use of the phrase “can be” renders the claim indefinite. It is unclear whether the limitations following the phrase are necessary or not. Examiner will interpret the claim as best understood.
Claims 2-6 are rejected based on their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5716084 to Sanford, Jr. et al. (Sanford) in view of US 20200283207 to Foreman.
Regarding claim 1, Sanford discloses:
A quick-deploy emergency door securing device (1) for a door (2) having a folding-arm door closing device (30 and 20, Note that the arms are 30 and 20 and the motion of the door closing is the folding of the door to cover the door opening. Folding is defined as covering something as per google dictionary), comprising: a strap (10) having a length and first (11) and second ends (13), the first end fixedly securable to one of two arms of a door closing device (fig 1), wherein the strap may be wrapped around both arms to prevent opening of a door by preventing separation of the door closing device arms. (fig 1). Sanford doesn’t explicitly teach: wherein the strap may be fastened in place to itself. 

However, Foreman teaches that it is known in the art for a strap to be fastened in place to itself (fig 3c). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Foreman into Sanford at least because doing so provides added security and allows for an additional means of tightening the strap (see paragraph 0004 lines 7-11, Foreman).
Regarding claim 2, Sanford (in view of Foreman) discloses:
The device of claim 1, wherein the first end is securable to the arm with hook and loop fastener material (110 and 112, Foreman). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Foreman into Sanford at least because doing so provides added security by allowing the strap to hold itself together when looped.
Regarding claim 3, Sanford (in view of Foreman) discloses:
The device of claim 1, wherein the first end is securable to the arm by making a loop of the strap through a ring attached to the first end (fig 2A, Foreman).
Regarding claim 4, Sanford (in view of Foreman) discloses:
The device of claim 1, wherein the strap is fastenable in place to itself with hook and loop fastening material (figs 2c and 3c, Foreman).
Regarding claim 5, Sanford (in view of Foreman) discloses:
The device of claim 4, wherein the hook and loop fastening material covers at least a majority of the strap's length (fig 2b, hook and loop portion is larger than the 104 portion, Foreman).
Regarding claim 6, Sanford (in view of Foreman) discloses:
The device of claim 1, wherein the device further includes a loop handle the second end (13, Sanford).
Regarding claim 7, Sanford (in view of Foreman) discloses:
The device of claim 1, wherein the length of strap can be folded into a stack and releasably secure in folded condition adjacent first end for ready deployment (fig 2b, Foreman).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675